DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received on 11/30/2022:
Claims 1, 6 and 11-13 have been amended. 
The previous prior art has been applied. All changes made are necessitated by the amendment. Thus, this action is Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/05/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0186693 to Tyler et al.
With respect to claim 1, Tyler et al. teach a battery module 13 comprising a battery stack that includes: a plurality of batteries 45 stacked in a stack direction; and an inter-battery separator 62 disposed between two of the plurality of batteries 45 adjacent to each other in the stack direction of the plurality of batteries 45, 
wherein the inter-battery separator 62 includes: 
vertical part of a L-shape heat sinks 150 (a middle member); 
a first polymer base nanocomposite layer (a first side member) disposed on a first side of the vertical part of the L-shape heat sinks 150 (the middle member) in the stack direction, the first polymer base nanocomposite layer (the first side member) being made of polypropylene (a material) that is superior in thermal insulation to the vertical part of the L-shape heat sinks 150 (the middle member); and 
a second polymer base nanocomposite layer (a second side member) disposed on a second side of the vertical part of the L-shape heat sinks 150 (the middle member) in the stack direction, the second polymer base nanocomposite layer (the second side member) being made of a material that is superior in thermal insulation to the vertical part of the L-shape heat sinks 150 (the middle member), (Tyler et al.: Sections [0040]-[0044] and [0068]; Figs. 3, 4 and 14). 

	With respect to claim limitation, “wherein a vertical length of the inter-battery separator is smaller than a vertical length of a side face of each of the plurality of batteries, and the vertical length of the side face of each of the plurality of batteries is in a height direction of the plurality of batteries.” Tyler et al. do not specifically teach the limitation, however, Tyler et al., teach “wherein a vertical length of a contacting area between the inter-battery separator and a side face of each of the plurality of batteries is the same in length as a vertical length of the side face, and the vertical length of the contacting area and the vertical length of the side face are in a height direction of the plurality of batteries.” Changes in size, shape, and proportion of a known element have been held to be obvious. See Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
In this case, both the specification and the claim limitation do not show the criticality of having the limitation of “a vertical length of the inter-battery separator is smaller than a vertical length of a side face of each of the plurality of batteries, and the vertical length of the side face of each of the plurality of batteries is in a height direction of the plurality of batteries.” It would have been obvious as of the effective filing dated of the claimed invention to have a vertical length of the inter-battery separator is smaller than a vertical length of a side face of each of the plurality of batteries, and the vertical length of the side face of each of the plurality of batteries is in a height direction of the plurality of batteries as claimed lacking unexpected result showing otherwise.

With respect to claim 7, Tyler et al. teach the battery module, wherein the middle member is made of aluminum, and the first side member and the second side member are each made of silicate nanocomposites (a heat insulating material) that is lower in thermal conductivity than a resin material (Tyler et al.: Sections [0043]-[0044]). 

With respect to claim 8, Tyler et al. teach the battery module, wherein a thickness of the first polymer base nanocomposite layer (the first side member) in the stack direction is substantially equal to a thickness of the second polymer base nanocomposite layer (the second side member) in the stack direction, and a thickness of the vertical part of the L-shape heat sinks 150 (the middle member) in the stack direction 50% of a sum of the thickness of the first polymer base nanocomposite layer (the first side member) in the stack direction and the thickness of the second polymer base nanocomposite layer (the second side member) in the stack direction (Tyler et al.: Sections [0040]-[0044] and [0068]; Figs. 3, 4 and 14).

With respect to claim 9, Tyler et al. teach the battery pack comprising the battery module (Tyler et al.: Sections [0040]-[0044] and [0068]; Figs. 3, 4 and 14).

With respect to claim 10, Tyler et al. teach the battery module, comprising a housing 36 to house the battery stack including the plurality of batteries 45 stacked, wherein the bottom part of the L-shape heat sinks 150 (part of a component of the housing) is a restraint member configured to restrain the battery stack, and the vertical part of the L-shape heat sinks 150 (the middle member) is thermally coupled to the bottom part of the L-shape heat sinks 150 (the restraint member) (Tyler et al.: Sections [0040]-[0044] and [0068]; Figs. 3, 4 and 14).

With respect to claim 11, Tyler et al. does not specifically teach the battery module, wherein a thickness of the middle member in the stack direction of the plurality of batteries ranges from 40% to 46% inclusive sum of a thickness of the first and second side members in the stack direction of the plurality of batteries, however, Tyler et al. suggested that a thickness of the middle member in the stack direction of the plurality of batteries is about half sum of a thickness of the first and second side members in the stack direction of the plurality of batteries. It would have been obvious as of the effective filing dated of the claimed invention to have the thickness of the middle member being about half of the sum of a thickness of the first and second side members as claimed lacking unexpected result showing otherwise.

With respect to claim 12, Tyler et al. teach the battery module, further comprising a bottom 154 of the L shaped heat sink 150 (a heat transfer sheet) disposed below the plurality of batteries 45, wherein a bottom of the each of the plurality of batteries 45 and a bottom of the inter-battery separator 62 are in contact with the bottom 154 of the L shaped heat sink 150 (the heat transfer sheet) (Tyler et al.: Sections [0040]-[0044] and [0068]; Figs. 3, 4 and 14).

With respect to claim 13, Tyler et al. teach the battery module, wherein the first polymer base nanocomposite layer (the first side member) and the second polymer base nanocomposite layer (the second side member) of inter-battery separator 62 are only disposed between two of the plurality of batteries 45 adjacent to each other in the stack direction of the plurality of batteries 45 (Tyler et al.: Sections [0040]-[0044] and [0068]; Figs. 3, 4 and 14).

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0186693 to Tyler et al. in view of US Patent Application Publication 2009/0004553 to Nakamura. 
With respect to claim 2, Tyler et al. further teach the vertical part of the L shape heat sinks 150 (the middle member) is in contact with the bottom part of the L shape heat sinks 150 (Tyler et al.: Section [0069]). 
Tyler et al. do not specifically teach the battery module, further comprising a side heat radiator disposed at a side of the battery stack in a direction orthogonal to both the stack direction and a height direction of the plurality of batteries, the side heat radiator extending in the stack direction, wherein the middle member is in contact with the side heat radiator. 
	However, Nakamura teaches a power storage unit comprising radiation fins 21b for facilitating heat radiation from the battery pack 1, wherein part of the radiation fins 21b disposed at a side of the battery stack 1 in a direction orthogonal to both the stack direction and a height direction of the plurality of batteries 31, the radiation fins 21b (the side heat radiator) extending in the stack direction (Nakamura: Section [0026]). With the teaching from Nakamura, it would have been obvious as of the effective filing dated of the claimed invention to have modified Tyler et al. to have the vertical part of the L shape heat sinks 150 (the middle member) in contact with the radiation fins 21b in order to release the heat from the battery.
It would have been obvious as of the effective filing dated of the claimed invention to have modified Tyler et al. with the above teaching from Nakamura with the motivation of having a means such the radiator would help improve the cooling efficiency. 

With respect to claim 3, with the teaching from Nakamura, Tyler et al. do not specifically teach the battery module, wherein the side heat radiator is a restraint member configured to restrain the battery stack. 
However, Nakamura teaches a power storage unit comprising radiation fins 21b for facilitating heat radiation from the battery pack 1, wherein the side heat radiator is a restraint member configured to restrain the battery stack 1 (Nakamura: Section [0026]). 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Tyler et al. with the above teaching from Nakamura with the motivation of having a means such the radiator would help improve the cooling efficiency. 

With respect to claim 4, with the teaching from Nakamura, Tyler et al. further teach the battery module, further comprising: an external terminal 66 or 68 disposed on a first side of each of the plurality of batteries 45 in the height direction, the plurality of batteries 45 being included in the battery stack; and the vertical part of the L shape heat sinks 150 (the middle member) is in contact with the bottom part of the L shape heat sinks 150 (Tyler et al.: Section [0069]).
However, Nakamura teaches a power storage unit comprising radiation fins 21b for facilitating heat radiation from the battery pack 1, wherein the radiation fins 21b disposed around the battery pack 1, the radiation fins 21b is made of aluminum (Nakamura: Section [0026]). With the teaching from Nakamura, it would have been obvious as of the effective filing dated of the claimed invention to have modified Tyler et al. to have radiation fins 21b (a lower heat radiator) of Nakamura disposed on a second side of the battery stack in the height direction, the radiation fins 21b (the lower heat radiator) of Nakamura being made of aluminum, wherein the vertical part of the L shape heat sinks 150 (the middle member) in contact with the radiation fins 21b in order to release the heat from the battery, In In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Tyler et al. with the above teaching from Nakamura with the motivation of having a means such the radiator would help improve the cooling efficiency. 

With respect to claim 5, with the teaching from Nakamura, Tyler et al. further teach the battery module, further comprising: an external terminal 66 or 68 disposed on a first side of each of the plurality of batteries 45 in the height direction, the plurality of batteries 45 being included in the battery stack; and the vertical part of the L shape heat sinks 150 (the middle member) is in contact with the bottom part of the L shape heat sinks 150 (Tyler et al.: Section [0069]).
However, Nakamura teaches a power storage unit comprising radiation fins 21b for facilitating heat radiation from the battery pack 1, wherein the radiation fins 21b disposed around the battery pack 1, the radiation fins 21b is made of aluminum (Nakamura: Section [0026]). With the teaching from Nakamura, it would have been obvious as of the effective filing dated of the claimed invention to have modified Tyler et al. to have radiation fins 21b (a upper heat radiator) of Nakamura disposed on a first side of the battery stack in the height direction, the radiation fins 21b (the upper heat radiator) of Nakamura being made of aluminum, wherein the vertical part of the L shape heat sinks 150 (the middle member) in contact with the radiation fins 21b in order to release the heat from the battery, In In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Tyler et al. with the above teaching from Nakamura with the motivation of having a means such the radiator would help improve the cooling efficiency. 


    PNG
    media_image1.png
    466
    419
    media_image1.png
    Greyscale
With respect to claim 6, with the teaching from Nakamura, Tyler et al. teach the battery module, comprising a side separator between two of the vertical part of the L shape heat sinks 150 (the middle members) adjacent to each other in the stack direction, the side separator being disposed along a surface of the radiation fins 21b (the side heat radiator) of Nakamura adjacent to the battery stack, wherein an end of the first polymer base nanocomposite layer (the first side member) and an end of  the second polymer base nanocomposite layer (the second side member) are in contact with the side separator and the first polymer base nanocomposite layer (the first side member) and the second polymer base nanocomposite layer (the second side member) are separated from the side heat radiator of Nakamura by the side separator (Nakamura: Section [0026]).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Tyler et al. with the above teaching from Nakamura with the motivation of having a means such the radiator would help improve the cooling efficiency. 

With respect to claim limitation, “wherein a horizontal length of the middle member is larger than horizontal lengths of the first side member, the second side member and each of the plurality of batteries in a horizontal direction which is perpendicular to the stack direction and the height direction of the plurality of batteries, wherein an uncovered region of the middle member by the first side member and the second side member faces the side separator in the stack direction.” Tyler et al. do not specifically teach the limitation, however, Tyler et al., teach “wherein a horizontal length of the middle member is larger than horizontal lengths of the first side member, the second side member and each of the plurality of batteries in a horizontal direction which is perpendicular to the stack direction and the height direction of the plurality of batteries, wherein an uncovered region of the middle member by the first side member and the second side member faces the side separator in the stack direction.” Changes in size, shape, and proportion of a known element have been held to be obvious. See Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
In this case, both the specification and the claim limitation do not show the criticality or the advantage of having the limitation of “wherein a horizontal length of the middle member is larger than horizontal lengths of the first side member, the second side member and each of the plurality of batteries in a horizontal direction which is perpendicular to the stack direction and the height direction of the plurality of batteries, wherein an uncovered region of the middle member by the first side member and the second side member faces the side separator in the stack direction.” It would have been obvious as of the effective filing dated of the claimed invention to have a horizontal length of the middle member is larger than horizontal lengths of the first side member, the second side member and each of the plurality of batteries in a horizontal direction which is perpendicular to the stack direction and the height direction of the plurality of batteries, wherein an uncovered region of the middle member by the first side member and the second side member faces the side separator in the stack direction as claimed lacking unexpected result showing otherwise.

Response to Arguments
Applicant’s arguments filed 11/30/2022 have been fully considered but they are not persuasive.
Applicant argues that “if a vertical length of the inter-battery separator (L-shaped heat sinks 150, wall of the case of the batteries) was smaller than a vertical length of a side face of each of the plurality of batteries, the case containing the L-shaped heat sinks 150 would expose the batteries and would not function as a case. Further, one of ordinary skill in the art would not be motivated to modify the vertical length of the inter-battery separator to be smaller than a vertical length of a side face of each of the plurality of batteries in Tyler, because the contacting areas between the L-shaped heat sinks 150 and the batteries becomes smaller, as a result, the L-shaped heat sinks 150 would not efficiently extract heat from the batteries.”
Examiner respectfully disagrees with Applicant's interpretation of the claim language applied to the prior art. Both the specification and the claim limitation do not show the criticality or the advantage of having the limitation of “a vertical length of the inter-battery separator is smaller than a vertical length of a side face of each of the plurality of batteries, and the vertical length of the side face of each of the plurality of batteries is in a height direction of the plurality of batteries.” It would have been obvious as of the effective filing dated of the claimed invention to have a vertical length of the inter-battery separator is smaller than a vertical length of a side face of each of the plurality of batteries, and the vertical length of the side face of each of the plurality of batteries is in a height direction of the plurality of batteries as claimed lacking unexpected result showing otherwise.
Therefore the rejections will be maintained.


Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        12/16/2022